Title: Abigail Adams to Cotton Tufts, 1 July 1787
From: Adams, Abigail
To: Tufts, Cotton


        
          London july 1 1757 [1787]
          my dear sir
        
        your two Letters of May 21 & 26 were yesterday deliverd. captain Scot has not yet got up. I hope by him to receive Letters from my other Friends. I have been not a little anxious that Barnard and Davis should arrive without a Letter either from Braintree or weymouth as this is to go by the packet, I will confine myself wholy to buisness and as mr Adams has written you respecting mr Borlands place, I have only to second his request that you would purchase it without Delay. perhaps he may be induced to take less for the money in hand, but what can be done respecting the wood Land sold by mr Tyler to mr Webb & an other piece of Land to Deacon Bass, for which I presume he received the Money tho I do not imagine their deeds can be valid. Yet one would not like to get into a squable with ones Neighbours if mr Borland gives a deed he must warrentee us. Mr Tyler always told me that his agreement with mr Borland was, in case he could not give him a Title to the Estate. The money he had paid, was to be considerd as borrowed & he was to be allowed interest for it, if so I should presume the matter might be setled with him. I should be glad to be informd whether the frame he put up was ever coverd & whether he made any repairs upon the House, his creditors I presume cannot take off the frame. Who is now the Tennant & what repairs are necessary? if you purchase it as I hope you will, I should like to know the heights of the rooms & the paper they will take to paper them as well as the bigness of them, painting will be a necessary buisness both without and within. I fancy mr Tyler owes money to mr Cranch would it not be best for him to secure himself if he can by attaching the material for repairs? mr Adams will not hesitate even at the 600. What shall I say to you respecting veseys place? counteract my dears Frinds plan, by no means—it has always been his wish to Buy that place, and he would have done it long ago if I had not persuaded him to the contrary. 300 is certainly 50 pounds too much as money is so scarce & the place so poor. it will not neat 4 prcent do you think it worth more? Suppose you make him that offer but you see mr Adams is disposed to have it, even at the very high price, but I think more of the other place. an other House we must have if it was only to hold our Books. I should speak within Bounds if I was to say that the Books which mr Adams has purchased in order to qualify himself for a through investigation of the subjects he is persueing, cost him within these six months a hundred & fifty Guineys. Many of the Italian Works were very high priced & very scarce, he reads Italian as easily as French, and applies so constantly both to writing & reading that I fear he will injure his Health. Yet it is vastly mended since his residence in England, when I first came abroad he could not write even a single Letter without suffering. now he writes six or eight hours in a day—
        With regard to my own Health I cannot say much in favour of it, a little fever still Lurks in my veins & I cannot get rid of it. perhaps a sea voyage may serve it, but I dread the ocean and yet more the turbulent spirit of my Countrymen. it is a damp to all the pleasureable Ideas of a return to it— God save the people is a prayer in which I can most sincerely join—but I said I would write only on Buisness—yet out of the abundanc of the Heart &C I will send by the first opportunity the Reviews you desire my trangression with respect to porter & cheese were those of Ignoranc I Submit to the chastisement & pray the cheese may be only used as a foil. I will remember in future & put all I send in a trunk with the articles enumerated & the price.—
        Mrs Smith desires to be rememberd to you & all her Friend. Col Smith is not yet returnd from portugal I presume I must have Letters by Scot. as you have not mentiond my Friends I hope they are all well— a Letter came to hand by the penny post soon after Barnards arrival in which you mention Bills drawn in favour of mr Hill, but no such Bill has been yet presented— adieu my dear sir. I will not despair of the commonwealth whilst their is good sense enough to Elect my good Friend into the Senate. The Single virtue of Cato did much towards the preservation of Rome. may your Success be equal to your virtuous Efforts is the ardent wish / of your sincere Friend
        A A
       